Citation Nr: 0821993	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for pes planus (claimed 
a fallen arches).

2.  Entitlement to service connection for a disability 
manifested by an abnormal electrocardiogram (EKG).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from May 
1981 to May 1985, and from November 1988 to November 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision from 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran was issued a statement of the case regarding 
entitlement to service connection for a left hip disability 
in April 2007.  As a timely substantive appeal is not of 
record for this issue, the issue is not in appellate status.  


FINDINGS OF FACT

1.  Pes planus was not incurred in the veteran's first period 
of service from May 1981 to May 1985.

2.  A physician who examined the veteran in October 1987, for 
his second period of enlistment into the military, observed 
that he had mild pes planus deformity of his feet that was 
not considered to be disqualifying; and there was no 
permanent increase in the severity of the preexisting pes 
planus during the veteran's second period of service.

3.  The veteran has no disability manifested by an abnormal 
EKG that is due to service.


CONCLUSIONS OF LAW

1.  The veteran's pes planus was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).

2.  A disability manifested by an abnormal EKG was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West & Supp. 2007); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
and severity of the disability manifested by an abnormal EKG, 
and afforded the veteran the opportunity to give testimony 
before the Board.  Regarding the pes planus claim, an 
etiology opinion was not obtained.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability; evidence establishing that 
an event, injury, or disease occurred in service or 
manifested during an applicable presumptive period; and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between a current disability 
and service is low.  Id.  In this case, however, there is no 
reasonable possibility that obtaining an opinion regarding 
the veteran's pes planus would aid in substantiating the 
veteran's claim for service connection.  There are no 
indications in the veteran's service medical records from his 
first period of service of pes planus, and there are no 
indications of aggravation of his preexisting pes planus 
during his second period of service.  As such, the record is 
sufficient for a decision on this issue.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

A.  Pes Planus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for pes planus based on the veteran's 
first period of service in the Air Force is not warranted, as 
there is no finding or complaint of the condition in service.  
The veteran does not contend otherwise.  Therefore, the 
second and third elements of the Pond test are not met.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.  Mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Gahman v. West, 13 Vet. 
App. 148, 150 (1999).  

While contemporaneous clinical evidence 
or recorded history may often be 
necessary to satisfy the heavy burden of 
rebutting the statutory presumption of 
soundness, . . . there is no absolute 
rule in the statute, the regulation, or 
the case law requiring such evidence 
before the presumption can be rebutted.  
In a case . . . in which a latter medical 
opinion is based on statements made by 
the veteran about the preservice history 
of his condition, contemporaneous 
clinical evidence may not be necessary  

Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

The veteran concedes that his pes planus preexisted his 
second period of service in the Navy.  As pes planus was 
noted on entrance examination in October 1987, there was no 
presumption of soundness at the time of his entrance into 
service.  There is a factual predicate for the physician's 
conclusion, that is, the veteran's own history filtered 
through the medical expertise of the physician who observed 
the pes planus.  See Gahman, 12 Vet. App. at 411.  And where, 
as here, no presumption of soundness exist, it need not be 
rebutted.  See VAOPGCPREC 3-2003 (July 16, 2003). 

Because the veteran had a pre-existing pes planus, this, in 
turn, means he can only prevail if this known pre-existing 
disability became appreciably worse during his second period 
of service beyond its natural progression.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).  The base line to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  See Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

The veteran contends that his pes planus was aggravated in 
his second period of service because his shoe size increased 
from 101/2 to 12.  A layperson is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses, such as 
the presence of flat feet or foot symptoms (pain, etc.).  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the 
veteran is competent to describe foot symptoms, he lacks the 
medical training and expertise to offer a competent medical 
opinion that his pes planus was aggravated during service.  
Routen v. Brown, 10 Vet. App. 183 (1997).

The evidence of record demonstrates that his pes planus is 
currently diagnosed as mild on April 2005 VA examination, as 
it was at the time of entry into his second period of 
service.  The service medical records from the veteran's 
second period of service are devoid of any reference to any 
foot problems.  As such, the veteran's service medical 
records do not reveal any aggravation of his pes planus.  See 
generally Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

In the absence of any competent evidence that the veteran's 
pes planus began during his first period of service, or that 
there was an increase of the pre-existing pes planus during 
his second period of service, the preponderance of the 
evidence is against the pes planus claim; there is no doubt 
to be resolved; and service connection is not warranted. 

B.  Abnormal EKG

The veteran's service medical records note that abnormal 
EKG's were recorded on multiple occasions (May 1988, June 
1990, May 1993, June 1996).  There was no inservice diagnosis 
of a cardiovascular disability.  

A VA heart examination was conducted in March 2005.  The 
diagnosis was atypical chest pain and slightly abnormal EKG.  
Mere symptoms of pain, or laboratory findings, such as an 
abnormal EKG, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999).  There is no evidence of record that the veteran's 
abnormal EKG resulted in a current, chronic disability.  
Additional cardiac testing was accomplished in March 2005 and 
the VA examiner stated that there was no evidence of any 
significant organic heart disease.  

As a layperson, the veteran is not qualified to render a 
medical diagnosis or a medical opinion that any current 
disability is related to his chest pain or abnormal EKG.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim for a 
disability manifested by an abnormal EKG; there is no doubt 
to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a disability manifested 
by an abnormal EKG is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


